In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
ALLISON BUCKMELTER,        *
                           *                         No. 10-99V
               Petitioner, *                         Special Master Christian J. Moran
                           *
v.                         *                         Filed: June 10, 2013
                           *
SECRETARY OF HEALTH        *                         Attorneys’ fees and costs; award in the
AND HUMAN SERVICES,        *                         amount to which respondent does not
                           *                         object
               Respondent. *
*************************

                    UNPUBLISHED DECISION ON FEES AND COSTS1

Ronald Craig Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA for Petitioner;
Ann Donohue Martin, U.S. Department of Justice, Washington, D.C., for Respondent.

         On May 15, 2013, petitioner filed an application for final attorneys’ fees and costs.
Petitioner requests reimbursement for attorneys’ fees in the amount of $32,712.90 and attorneys’
costs in the amount of $4,965.74. In addition, petitioner personally incurred out-of-pocket
litigation costs in the amount of $216.44. On May 31, 2013, respondent’s counsel informed the
undersigned’s chambers that her client would not be filing a response to petitioner’s application.

        Petitioner filed her petition on February 18, 2010 and was awarded compensation based
on the parties’ stipulation on January 8, 2013. Judgment entered on January 10, 2013. Because
petitioner received compensation, she is entitled to an award of attorneys’ fees and costs.
42 U.S.C. § 300aa-15(e).

        Petitioner seeks a total of $37,678.64 in attorneys’ fees and costs for her counsel. In
compliance with General Order No. 9, petitioner has filed a statement indicating that she
incurred $216.44 in out-of-pocket litigation expenses while pursuing this claim. After reviewing
petitioner’s application, the undersigned finds the amounts requested for attorneys’ fees and
costs, and petitioner’s costs are reasonable.

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       Accordingly, the Court awards:

       A. A lump sum payment of $37,678.64 in the form of a check payable jointly to
          petitioner and petitioner’s counsel, Ronald C. Homer, for attorneys’ fees and
          costs available under 42 U.S.C. §300aa-15(e); and

       B. A lump sum payment of $216.44 in the form of a check payable to petitioner for
          out-of-pocket expenses incurred by petitioner in proceeding on the petition.

       The Clerk shall enter judgment accordingly.2

       IT IS SO ORDERED.

                                                      s/Christian J. Moran
                                                      Christian J. Moran
                                                      Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party
filing a notice renouncing the right to seek review by a United States Court of Federal Claims
judge.